The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 21,24,26,27,30, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley (20030154085) in view of Green III (20110202370 ) and further in view of Doyle (20030125945).

As per claim 21, Kelley (20030154085) teaches at least one non-transitory computer readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out ( Kelley (20030154085) teaches storage devices - para 0037, and processors (para 0036), performing the disclosed steps) a method of processing results of a recognition by an automatic speech recognition (ASR) system on a speech input (as performing speech recognition on speech input for a plurality of fields – para 0068; with two measures – phonetically and statistically – para 0073-0074) the method comprising:
determining whether the result of the recognition by the ASR system includes a potential recognition error, wherein determining whether the result of the recognition includes the potential recognition error comprises(as in the medical domain, triggering an alert when, although the term is accepted in the physicians voice file – para 0076, the term does not match the current procedure when processed through the range compliance step 380, the physician/user is prompted for verification/acceptance -- para 0078…the example of “sepsis” versus “urosepsis”; as well as an alert warning – para0083, for an out-of-range value):
determining whether a word or phrase of the result of the recognition is unlikely to occur in a domain to which the speech input relates, wherein determining whether the word or phrase of the result of the recognition is unlikely to occur in the domain to which the speech input relates comprises (teaches the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, read on the claim limitations of claims 19/20, since a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind the referred to "sepsis" vs "urosepsis" combinations, as well as medication amounts that are "not permitted" -- see above);
Determining a likelihood of a word or phrase of the result of the recognition appearing in a domain to which the speech input relates, wherein determining the likelihood comprises evaluating the word or phrase of the result of the recognition using a language model for the domain to which the speech input relates (as evaluating the verbal result to match the physicians set of phrases that are in the physicians voice file -- para 0073; wherein the linguistic limitation restrict the system to accept/reject a certain set of terms or phrases – if there is a match of not only the term, but also matches the physicians voice profile, then the likelihood (probability) is an acceptance  (1), and if the term does not match the voice profile nor the term, the likelihood (probability) is a rejection (0); examiner also notes, that the ‘set of terms’ can be predefined to be in a domain of certain medical procedures – para 0059) .
determining, based on the likelihood, whether the result from the ASR system comprises a word or phrase that is unlikely to occur in a domain to which the speech input relates whether the word or phrase is unlikely to occur (teaches the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, read on the claim limitations of claims 19/20, since a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind the referred to "sepsis" vs "urosepsis" combinations, as well as medication amounts that are "not permitted" -- see above);
and in response to determining that the result comprises a word or phrase that is unlikely to occur in the domain to which the speech input relates, triggering an alert for the result (as in the medical domain, triggering an alert when, although the term is accepted in the physicians voice file – para 0076, the term does not match the current procedure when processed through the range compliance step 380, the physician/user is prompted for verification/acceptance -- para 0078…the example of “sepsis” versus “urosepsis”; as well as an alert warning – para0083, for an out-of-range value).
As per claim 21, Kelley (20030154085) teaches voice recognition of a physicians voice compared to stored words/phrases to match against a stored voice template (as phonetic matching – para 0073) as well as a statistically matching (para 0074 – although the voice utterance input can be recognized, it may not be the proper value) and lastly, a knowledge base that restricts the type of content/ie – domain – para 0056, 0059).  However, Kelley (20030154085) does not explicitly teach speech recognition (recognizing an utterance not tied to a particular voice) /language model (as defined in applicants spec – para 0029, the language model performs a speech recognition and then matching to a domain); as mentioned above, Kelley (20030154085) teaches voice recognition (vs speech recognition) but does teach domain restricted terms via the knowledge base); however, Green III (20110202370 ) teaches a medical software system performing utterance recognition for medical data to be entered into the system (Abstract) wherein speech recognition is used (para 0058).  Therefore, it would have been obvious to one of ordinary skill in the art of recognition system to expand upon the system of Kelley with speech recognition as an input, because it would advantageously overcome the problem of lengthy voice recognition training by the user ( Green III (20110202370 )  -- para 0014).  The combination of Kelley (20030154085) in view of Green III (20110202370 ) teaches voice and speech recognition with knowledge based restrictions (as noted above in Kelley, as well as Green III (20110202370 ) para 006).
As per claim 21, Kelley (20030154085) in view of Green III (20110202370 ) does imply that in the rejection of a potential match, there is a measure of acceptance/rejection and by definition, there is a comparison being made to make that final determination; but , Kelley (20030154085) in view of Green III (20110202370 ) does not explicitly teach the unlikely occurrence to be below an official threshold; Doyle (20030125945) teaches a voice recognition improvement system (para 0010) wherein there is a determination if the voiced word is part of a recognition grammar (para 0013), wherein a confidence threshold is used to determine a match or reject an utterance as not being a match (para 0111).  Therefore, it would have been obvious to one of ordinary skill in the art of voice recognition to modify the voice/speech recognition of Kelley (20030154085) in view of Green III (20110202370 ) with using confidence scores for threshold measuring to decide whether to accept or reject an utterance as a match, as taught by Doyle (20030125945) because it would advantageously minimize false accepts and rejects while improving the accuracy of correct rejections (Doyle (20030125945), para 0114). 

As per claim 24, the combination of Kelley (20030154085) in view of Green III (20110202370 ) in view of Doyle (20030125945) teaches the non-transitory computer readable storage medium of claim 21, further comprising: determining the domain to which the speech input relates based on information identifying the speech input (Kelley (20030154085), as domain/context detection for each field – para 0080, 0081). 

As per claim 26, the combination of Kelley (20030154085) in view of Green III (20110202370 ) in view of Doyle (20030125945) teaches the non-transitory computer readable storage medium of claim 21, wherein the determining whether a word or phrase of the result of the recognition that is unlikely to occur in the domain comprises determining whether the result comprises a word or phrase that is unlikely to occur in speech input relating to a medical domain (Kelley (20030154085), as detecting failed matching – para 0074).


Claims 27,30,32 are apparatus claims, that perform the processor/computer readable medium claim steps of claims 21,24,26; as such, claims 27,30,32 are similar in scope and content to claims 21,24, 26 above, and therefore, claims 27,30,32 are rejected under similar rationale as presented against claims 21,24,26 above.  Furthermore, Kelley (20030154085) teaches storage devices - para 0037, and processors (para 0036).


Claims 22,23,28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Kelley (20030154085) in view of Green III (20110202370) in view of Doyle (20030125945)  as applied to the claims above, and further in view of Kuhn (20040210443) .

As per claim 22, the combination of Kelley (20030154085) in view of Green III (20110202370 ) in view of Doyle (20030125945) teaches the non-transitory computer readable storage medium of claim 21, wherein the determining whether the result from the ASR system comprises a word or phrase that is unlikely to occur in the domain comprises: comparing at least one second word or phrase in the result to a set of words and/or phrases that includes words and/or phrase that are unlikely to appear in the domain to determine whether at least one word or phrase in the result appears in the set (Kelley (20030154085), as evaluating the verbal result to match the physicians set of phrases that are in the physicians voice file -- para 0073; and evaluating the verbal result to see if it fits into a predetermined set of values – para 0074); the combination of Kelley (20030154085) in view of Green III (20110202370 ) in view of Doyle (20030125945) does not explicitly teach the claim scope pertaining to determining that the at least one second word or phrase is unlikely to occur in the domain to which the speech input relates, by comparison to a set of words/phrase that are unlikely to appear in the domain; however, Kuhn (20040120443) teaches the concept of comparing a recognized word to a list of words/phrases that would be ‘out of domain’ (as, using the well known technique of “OOV”, Out-Of-Vocabulary, wherein a recognized word is compared to a list of words that are known ‘not to match’, or, out of vocabulary, for that particular domain – see Kuhn, para 0003), and taking the OOV one step further, Kuhn teaches developing an OOV list/vocabulary/model, based on a quality metric – see para 0061 of Kuhn, wherein a model is developed of OOV words, and then comparing the recognized word with this model.  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the database/file of Kelley’s model to recognize input spoken items, to include a further calculation of developing a subset of poor quality matches, identify these as OOV, and then perform a second recognition of the poor quality match to the OOV, as taught by Kuhn et al, because it would advantageously allow for the option of changing to a knowledge database source, that would further suit the input of the user (Kuhn, para 0064).   

As per claim 23, the combination of Kelley (20030154085) in view of Green III (20110202370 ) in view of Doyle (20030125945) teaches the non-transitory computer readable storage medium steps of claim 15, wherein evaluating a word or phrase of the result using the language model for the domain comprises evaluating the word or phrase using a language model for the domain that indicates probabilities of occurrence of words and/or phrase in speech or text related to the domain (Kelley, as using a specialized medical protocol language model (Fig. 3, subblock 2020)); but the combination of Kelley (20030154085) in view of Green III (20110202370 ) in view of Doyle (20030125945) does not explicitly teach calculating occurrence of words/phrases but Kuhn (20040210443) teaches calculating occurrences of words/word count, in an OOV set list/vocabulary/model, based on a quality metric – see para 0061 of Kuhn, wherein a model is developed of OOV words, and then comparing the recognized word with this model.  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the database/file of Kelley’s model to recognize input spoken items, to include a further calculation of developing a subset of poor quality matches, identify these as OOV, and then perform a second recognition of the poor quality match to the OOV, as taught by Kuhn et al, because it would advantageously allow for the option of changing to a knowledge database source, that would further suit the input of the user (Kuhn, para 0064).  

Claims 28,29 are system claims performing the computer readable medium and processor steps in claims 22,23; as such, claims 28,29 are similar in scope and content to claims 22,23 above, and therefore, claims 28,29 are rejected under similar rationale as presented against claims 22,23 above.  Furthermore, Kelley (20030154085) teaches storage devices - para 0037.

Allowable Subject Matter

Claims 25,31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As per claims 25, 31,19, the claim limitations toward determining a set of words/phrases that are uncommon/unlikely to occur either in a first or second domain when determining the word/phrase of the result is included in the initial set, is not explicitly taught by the prior art of record.  Claims 15-20 are allowable over the prior art of record.  As per independent claim 15, all of the claim elements, in conjunction with the word/phrase of the result of the recognition is uncommon in the domain to which the speech input relates, is not explicitly taught by the prior art of record.


Response to Arguments

Applicant's arguments filed 01/26/2022 have been fully considered but are not persuasive.  As to the common arguments presented [{pp 11, top half}, {pp 11, bottom 1/3}, {pp12, first half}, examiner argues that the Kelley reference was used to teach ‘for each word or phrase of a plurality of words or phrases, a value indicating a likelihood of the word or phrase appear in the domain to which the speech input relates’, see OA replicated: “(teaches the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, read on the claim limitations of claims 19/20, since a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind the referred to "sepsis" vs "urosepsis" combinations, as well as medication amounts that are "not permitted" -- see above); (as in the medical domain, triggering an alert when, although the term is accepted in the physicians voice file – para 0076, the term does not match the current procedure when processed through the range compliance step 380, the physician/user is prompted for verification/acceptance -- para 0078…the example of “sepsis” versus “urosepsis”; as well as an alert warning – para0083, for an out-of-range value); the OA further links the recognition/domain to a language model -- However, Kelley (20030154085) does not explicitly teach speech recognition (recognizing an utterance not tied to a particular voice) /language model (as defined in applicants spec – para 0029, the language model performs a speech recognition and then matching to a domain); as mentioned above, Kelley (20030154085) teaches voice recognition (vs speech recognition) but does teach domain restricted terms via the knowledge base); however, Green III (20110202370 ) teaches a medical software system performing utterance recognition for medical data to be entered into the system (Abstract) wherein speech recognition is used (para 0058).;and the OA links to a linguistic and statistical measure -- (as performing speech recognition on speech input for a plurality of fields – para 0068; with two measures – phonetically and statistically – para 0073-0074) the method comprising: -- para 0074 explicitly states ‘accept verbal input that are within a predetermined numeric range or match a predetermined set of values”.   Furthermore, para 0073, 0074 explicitly states that if the verbal input is recognized linguistically, it may be rejected statistically; and the accept/reject is determined by a range of values.  
For the sake of completeness, examiner reiterates the arguments/summaries from the previous office action:   ” Examiner notes the following concepts towards applicants arguments: 1) the Kelley reference shows alert/potential errors when a certain word does not belong to the ‘domain’ of normalized acceptable answers; 2) the Green III reference teaches the expansion of voice template recognition to speech recognition for recognized phrases/words 3) the Doyle reference fine tunes the measurement between acceptance/rejection threshold, and is representative of the plethora of prior art teaching acceptance/rejection thresholds (including the notion of false acceptance and false rejection); and 4) the Kuhn reference is a representation of Out-Of-Vocabulary models, that contain grammars/dictionaries of common words/phrases that are not a match for the topic/domain, ie, ‘not likely to occur’.  As to applicants arguments against the references regarding ‘not likely to occur’, examiner argues that the claim scope of that particular terminology is the definition of ‘using probability’ to measure an acceptance (likely to occur) or rejection (unlikely to occur).  





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form pertaining to voice/speech recognition models that use thresholds to determine acceptance/rejection decisions.
As examples:

Kiss (20130173264) teaches language models for particular domains, including medical terminology ( para 0045), and discarding low quality matches (para 0048, marked as out-of-vocabulary).
Nasri (20120072204) teaches context models with OOV (para 0138-0141, including the table in between, showing OOV percentages), and defining statistical/probability models, showing all probabilities add to a value of 1 --  para 0009
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
11/03/2021